United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.L., Appellant
and
DEPARTMENT OF THE AIR FORCE,
HEADQUARTERS, TINKER AIR FORCE
BASE, OK, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Chris Kannady, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-0445
Issued: December 12, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On December 16, 2016 appellant, through counsel, filed a timely appeal from a June 21,
2016 merit decision of the Office of Workers’ Compensation Programs (OWCP).2 Pursuant to

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

Under the Board’s Rules of Procedure, an appeal must be filed within 180 days from the date of issuance of an
OWCP decision. An appeal is considered filed upon receipt by the Clerk of the Appellate Boards. See 20 C.F.R.
§ 501.3(e)-(f). One hundred and eighty days from OWCP’s June 21, 2016 decision was December 18, 2016.
Because using December 20, 2016, the date the appeal was received by the Clerk of the Appellate Boards would
result in the loss of appeal rights, the date of the postmark is considered the date of filing. The date of the U.S.
Postal Service postmark is December 16, 2016, rendering the appeal timely filed. See 20 C.F.R. § 501.3(f)(1).

the Federal Employees’ Compensation Act3 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish an occupational
disease causally related to factors of her federal employment.
FACTUAL HISTORY
On September 10, 2015 appellant, then a 52-year-old logistics management specialist,
filed an occupational disease claim (Form CA-2) alleging that she sustained respiratory tract
congestion, headaches, sinusitis, asthma, itchy skin, facial rashes, cognitive deficits, and autoimmune response/distress due to exposure to harmful substances in her workplace. She indicated
that she first became aware of her claimed condition on February 11, 2014 and first realized on
March 18, 2014 that is was caused or aggravated by her employment. Appellant did not stop
work.
In an accompanying undated statement, appellant indicated that in August 2013 she was
diagnosed with black mold toxicity by Dr. Gregg S. Govett, an attending Board-certified
otolaryngologist. She discussed the exposures at work which she believed caused this condition,
indicating that spring 2013 had been very wet and that there were several roof leaks in Building
3001 at Tinker Air Force Base, her workplace at the time. Appellant noted that there also were
leaks in the heating ventilation & air conditioning (HVAC) system, many of which were in the
general area of her work desk. There was a strong musty smell in Building 3001 and there were
black mold spores growing on the ceiling vents and some tiles. Appellant indicated that a
conference room below her work area was condemned and had an open work order for white
mold, and advised that her work area shared the same HVAC system as that conference room.
Appellant’s supervisor gave her permission to telework from home beginning September 3, 2013
and she began to recuperate and feel much better while she teleworked. Appellant indicated that,
on October 30, 2013, her supervisor ordered her to report for an appointment with the base
physician and noted that this physician wrote that she could return to duty because the vents in
her work area had been cleaned and dehumidifiers had been installed. She noted that when she
returned to work in Building 3001 in November 2013 she noticed that mold spores had already
begun to resurface on the vents in her work area. Appellant advised that she became ill again
within a couple of weeks after her return to Building 3001.
Appellant indicated that she took leave from December 9, 2013 to January 9, 2014 and
noted that, on January 13, 2014, she began working in Building 9001 at Tinker Air Force Base.
After a short time, she began to have symptoms again and, on February 11, 2014, she was moved
to Building 3. Appellant indicated that she experienced symptoms within a matter of days and
that she starting taking leave on March 18, 2014. She noted that Dr. Timothy Moser, an
attending Board-certified family practitioner and osteopath, diagnosed her with pulmonary
disease in late March 2014 and that Dr. Govett agreed with the diagnosis. Appellant indicated
3

5 U.S.C. § 8101 et seq.

2

that in April 2014 she started working in a different part of Building 3 than she had previously
worked. Even though she believed that the air quality was better in this part of Building 3, she
continued to have allergic symptoms and to experience difficulty working a full eight hours each
day.4 Appellant discussed her medical treatment and the symptoms which she believed were
related to exposure to harmful substances at work, including headaches, fever, fatigue, facial
rashes, and breathing difficulties. She indicated that on March 3, 2015 she had an air quality
evaluation at her home which showed normal results, thereby eliminating her home as the source
of her illness. Appellant advised that she previously filed a claim (OWCP File No. xxxxxx628)
regarding the same claimed occupational conditions which was denied in OWCP decisions dated
October 9, 2013 and December 24, 2014.
In a March 2, 2015 report, an industrial hygiene associate for Marshall Environmental,
Inc., indicated that a monitoring event was conducted at appellant’s home. Appellant noted that
airborne fungi samples were collected at various locations within the home, as well as along the
back wall of the home in the backyard, and that measurements were taken for carbon dioxide,
carbon monoxide, relative humidity, and temperature levels, both inside the home and in the
ambient (i.e., outdoor) environment for comparison purposes. The industrial hygiene associate
indicated that the total indoor airborne fungi concentrations and indoor surface sample
concentrations were not representative of a fungal amplification (i.e., elevated concentrations of
spores were not detected indoors). She noted that the indoor carbon dioxide, carbon monoxide,
relative humidity, and temperature levels were in accordance with recommended levels, plus or
minus several percent.
The record contains the results of an August 31, 2015 spore count examination conducted
by the private firm EMLab P&K. The test sample consisted of a one-inch square ceiling tile
from Building 3 at Tinker Air Force Base. The report listed spore counts for various types of
fungi found on the tile, including 193 spores of Cladosporium.
The medical evidence submitted included a March 25, 2014 report from Dr. Moser who
reported the findings of lung capacity testing and diagnosed appellant with fatigue, shortness of
breath, and cough.
In a December 8, 2014 report, Dr. Govett noted that it had been brought to his attention
that appellant’s environmental symptoms of fatigue, malaise, skin rashes of undetermined origin,
arthralgias, recurrent Candidiasis, and brain fog had returned. He indicated that appellant was
still suffering from mycotoxicity (with a high triothecenes level found through urinalysis) and
advised that it would be beneficial for her workplace to be tested, as it apparently was full of
mold.
In an August 17, 2015 report, Dr. Govett noted that appellant had been under his care
since 2011 and had made 26 outpatient visits for fatigue and chemical sensitivities. He advised
that urinalysis showed that she had tricothecenes mycotoxicity which contributed to her
complaints. Dr. Govett asserted that appellant had documented the existence of mold in the
buildings at Tinker Air Force Base, but that her home was found to be clean. He noted that she
4

Appellant indicated that her current supervisor allowed her to telework at home up to three days per week, but
advised that, due to the demands of her work, she felt that it was unethical to remain in a routine teleworking status.

3

reported daily headaches, dyspnea, myalgias, arthralgias, dizziness, memory loss, brain fog,
fatigue, cognitive dysfunction, and intermittent dysarthria after exposure to mold at work and
that her symptoms were exacerbated when jet fuel seeped into her work building.
In a May 20, 2015 report, Dr. John W. Ellis, an attending Board-certified occupational
medicine physician, noted that appellant reported that in 2013 she was exposed to high levels of
mold in Building 3001 at Tinker Air Force Base. He indicated that her sensitization to
environmental stimuli in her workspace at Tinker Air Force Base caused the diagnosed
conditions of rhinitis and parasinusitis of the upper respiratory tract and reactive airway disease
(asthma) of the lower respiratory tract.
In a September 24, 2015 letter, OWCP requested that appellant submit additional
evidence in support of her claim. It asked her to complete and return a factual development
questionnaire which posed various questions regarding her possible exposure to harmful
substances in the workplace and in her personal life. OWCP also requested that appellant submit
a physician’s opinion supported by a medical explanation as to how the reported work exposures
caused or aggravated a diagnosed medical condition. On September 24, 2015 it also requested
additional information from the employing establishment about appellant’s possible exposure to
harmful substances in the workplace.
Appellant submitted a September 29, 2015 response to the factual development
questionnaire sent to her by the employing establishment. She provided additional details of her
claimed exposure to harmful substances in the workplace and further described the treatment she
received for her medical conditions. Appellant also submitted photographs of her face and of
ceiling tiles/vents at her workplace. In an undated statement, a coworker indicated that she
started working in Building 3 in February 2013 and noticed a musty smell from mold and the
smell of jet fuel fumes. The coworker noted that she developed itching/burning of her eyes,
itching of her skin, and headaches.
Appellant submitted numerous treatment notes from Dr. Govett, dated between
February 24, 2014 and April 8, 2015. In an October 16, 2015 report, Dr. Govett indicated that
she suffered from chronic fatigue syndrome secondary to mycotoxicity and chemical sensitivities
acquired from mold in her worksites, including Building 3.
In a November 17, 2015 report, Dr. Ellis discussed appellant’s reported work conditions
and the symptoms of her various medical conditions. He detailed his findings upon physical
examination and diagnosed sensitization to work environment, mold toxicity, and reactive
airway disease (asthma). Dr. Ellis indicated that it was his medical opinion, based upon his
examination and review of records, that it was more probable than not that appellant’s diagnosed
conditions arose from her employment. He found that her exposure to mold, volatile organic
hydrocarbons, jet fuels, and other chemicals at Tinker Air Force Base caused her immune system
to become hyperactive and to respond to these exposures.
In a December 15, 2015 decision, OWCP denied appellant’s claim for an occupational
disease. It found that she had not established fact of injury because the medical evidence of
record was insufficient to establish that a medical condition was diagnosed in connection with
the accepted work factors.

4

On January 5, 2016 appellant requested a review of the written record with a
representative of OWCP’s Branch of Hearings and Review. She submitted a December 1, 2015
report in which Dr. Muhammad Amin, an attending Board-certified internist and pulmonologist,
reviewed the findings of pulmonary function testing and diagnosed mild persistent asthma
(uncomplicated). Dr. Amin noted that he suspected that appellant’s asthma was triggered at her
workplace, but he was not sure what the triggers were.
In a June 21, 2016 decision, OWCP’s hearing representative affirmed the December 15,
2015 decision. The hearing representative advised that a review of appellant’s prior occupational
disease claim in OWCP File No. xxxxxx628 revealed that “no evidence was received to indicate
any toxin in the environment” and noted that the prior claim was denied “on the basis of causal
relationship.”5 She asserted that cumulative medical evidence was received in connection with
the present occupational disease claim and noted, without further explanation, that this evidence
did not provide “adequate evidence to establish that the claimed illnesses would be due to the
claimant’s work environment.” The hearing representative denied appellant’s claim because she
had not established the medical portion of fact of injury and noted that appellant “has a prior
claim asserting the same conditions, but has not provided sufficient evidence to establish a
change in any diagnosed condition due to her current claim.” She indicated that OWCP might
wish to combine the files for appellant’s two occupational disease claims for future review
purposes.
LEGAL PRECEDENT
An employee seeking benefits under FECA6 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that the injury was sustained while in the performance of duty as
alleged, and that any disability or specific condition for which compensation is claimed are
causally related to the employment injury.7 To establish fact of injury, an employee must submit
evidence sufficient to establish that he or she experienced a specific event, incident, or exposure
occurring at the time and place, and in the manner alleged.8 An employee must submit medical
evidence establishing that such event, incident, or exposure caused an injury.9 These are the
essential elements of each and every compensation claim regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.10
5

OWCP indicated that the Board affirmed this determination in a November 24, 2015 decision noting that no
evidence had been provided to establish mold in the work environment as alleged by appellant and that a medical
report of Dr. Ellis was not sufficiently well reasoned to establish causal relationship between a diagnosed condition
and factors of appellant’s federal employment.
6

Supra note 3.

7

5 U.S.C. § 8101(1); B.B., 59 ECAB 234 (2007); Elaine Pendleton, 40 ECAB 1143 (1989).

8

J.C., Docket No. 16-0057 (issued February 10, 2016); E.A., 58 ECAB 677 (2007).

9

Id.

10

R.H., 59 ECAB 382 (2008); Ellen L. Noble, 55 ECAB 530 (2004).

5

OWCP regulations define the term “[o]ccupational disease or illness” as a condition
produced by the work environment over a period longer than a single workday or shift.11 To
establish that an injury was sustained in the performance of duty in an occupational disease
claim, an employee must submit the following: (1) medical evidence establishing the presence
or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the employee.12
The medical evidence required to establish causal relationship generally is rationalized
medical opinion evidence.13 The opinion of the physician must be based on a complete factual
and medical background of the employee, must be one of reasonable medical certainty, and must
be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the established employment factors.14
ANALYSIS
The Board finds that the case is not in posture for decision. Pursuant to 20 C.F.R.
§ 501.2(c)(1), the Board’s review of a case is limited to the evidence in the case record that was
before OWCP at the time of its final decision. Decisions on claims are based on the written
record, which may include forms, reports, letters, and other evidence of various types such as
photographs, videotapes or drawings.15 Evidence may not be incorporated by reference, nor may
evidence from another claimant’s case file be used.16 Evidence contained in another of the
claimant’s case files may be used, but a copy of that evidence should be placed into the case file
being adjudicated.17 All evidence that forms the basis of a decision must be in that claimant’s
case record.18
The June 21, 2016 decision, which is the subject of the current appeal, includes
references to information associated with a prior claim of appellant, i.e., a 2013 occupational
disease claim in OWCP File No. xxxxxx628 in which she purportedly implicated many of the
same employment factors identified in the present case. The hearing representative referenced
evidence which is not part of the current file, and relied on this evidence in denying appellant’s
11

20 C.F.R. § 10.5(q); see also Federal (FECA) Procedure Manual, Part 2 -- Claims, Initial Development of
Claims, Chapter 2.800.2b (June 2011).
12

D.H., Docket No. 15-1876 (issued January 29, 2016); D.I., 59 ECAB 158 (2007); Victor J. Woodhams, 41
ECAB 345 (1989).
13

F.S., Docket No. 15-1052 (issued July 17, 2015); Tomas Martinez, 54 ECAB 623 (2003).

14

P.K., Docket No. 08-2551 (issued June 2, 2009); John W. Montoya, 54 ECAB 306 (2003).

15

Supra note 11 Chapter 2.800.5a (June 2011).

16

Id.

17

Id.

18

Id.

6

current claim for a work-related occupational injury. Appellant asserted that, beginning in spring
2013, the environmental conditions in Building 3001 contributed to her claimed medical
condition.19 OWCP’s hearing representative indicated that factual evidence contained in the file
for appellant’s previous occupational disease claim showed that she had not established exposure
to toxins in the workplace. The hearing representative relied on this evidence to deny appellant’s
claim, yet this evidence is not contained in the present file. She also determined that the medical
evidence appellant submitted in connection with her 2015 occupational disease claim was
cumulative of medical evidence appellant submitted in connection with her 2013 occupational
disease claim, but the hearing representative did not provide further explanation for this
determination.
Although OWCP relied on the above-referenced information in denying appellant’s claim
for a work-related occupational injury, it neglected to include the referenced information from
OWCP File No. xxxxxx628 in the current case record. Because of this oversight, the Board is
not in a position to make an informed decision regarding her claim that she sustained a workrelated occupational injury.20
As the record lacks sufficient evidence for the Board to render an informed decision, the
case shall be remanded to OWCP for further development. Upon remand OWCP shall combine
the current case file with OWCP File No. xxxxxx628.21 After it has developed the record
consistent with the above-noted directive, OWCP shall issue a de novo decision regarding
appellant’s claim for a work-related occupational condition.
CONCLUSION
The Board finds that the case is not in posture for decision.

19

Appellant indicated that, beginning in 2014, her worksites in Building 9001 and Building 3 also contributed to
her claimed work-related occupational injury.
20

See K.P., Docket No. 15-1945 (issued February 10, 2016); M.C., Docket No. 15-1706 (issued
October 22, 2015).
21

See supra notes 15 through 18.

7

ORDER
IT IS HEREBY ORDERED THAT the June 21, 2016 decision of the Office of
Workers’ Compensation Programs is set aside, and the case is remanded for further action
consistent with this decision.
Issued: December 12, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

8

